DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Hariton et al. (WO 2016/125160, as cited on Applicant’s 2/15/22 IDS), disclosing a delivery device with downstream and upstream capsules and a prosthetic valve with a tubular frame and an outer frame having flanges and an upstream support portion.  However, the entire device appears to be self-expanding (figs. 4A-F) with expansion of the frame assembly 22 inhibited by the distal capsule portion (e.g., pg. 40 lines 1-4) as opposed to the claimed tubular frame inhibiting the outer frame from radially expanding prior to inflation of the balloon. 
The next closest prior art is Raanani et al. (Pub. No.: US 2015/0173897) disclosing a prosthetic mitral valve frame (e.g., fig.  with a self-expanding outer frame 32 (e.g., para. 250, fig. 6B) and a balloon-expanding inner frame 35 (e.g., para. 168).  However, Raanani lacks the outer frame having shape memory flanges constrained within the downstream capsule-portion. 
Prior art Oba (Pub. No.: US 2016/0310268) discloses a prosthetic valve assembly with an inner and outer frame (e.g., fig. 12, 13), with barbs that may be considered “flanges” and an upstream support portion 314. However, the implant is disclosed as balloon expandable or alternatively self-expandable (e.g., para. 67), there . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/SUBA GANESAN/Primary Examiner, Art Unit 3774